Citation Nr: 1022745	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-25 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for bilateral hearing loss; 
finding that new and material evidence had not been submitted 
to reopen the claim.

In December 2009, the Board reopened the service connection 
claim for bilateral hearing loss based on new and material 
evidence being submitted, but remanded the claim on the 
merits.  The development directed in the Board remand was for 
the provision of a VA medical opinion addressing the etiology 
of the Veteran's hearing loss.  For the reasons described 
below, the VA opinion provided is inadequate.

A claim to reopen entitlement to service connection for 
tinnitus based on new and material evidence has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this case in December 2009 so that the RO 
could provide a VA medical opinion addressing the etiology of 
the Veteran's hearing loss disability.  A VA examination was 
provided in February 2010 and the examiner provided an 
opinion that the Veteran's current hearing loss was not 
related to service because the Veteran had normal hearing 
during his military service.  

The absence of in-service evidence of hearing loss is not 
fatal to the claim. See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  "[I]f the record shows (a) acoustic trauma due 
to significant noise exposure in service and audiometric test 
results reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
'disability' under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes."  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993) (quoting from a brief of the VA Secretary).

While the Veteran's service treatment records do not document 
any in-service diagnosis of hearing loss, the record does 
show some treatment for complaints of decreased hearing in 
the left ear in March 1969 after one week prior being at the 
firing range and an upward shift in hearing threshold in the 
left ear from entry into service to discharge.  The Veteran 
also is competent to assert the occurrence of in-service 
injury, to include in-service noise exposure.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1991).  Moreover, given the 
circumstances of the Veteran's service as a combat engineer, 
he likely had some noise exposure.  Although there is no 
objective evidence to support a specific diagnosis in 
service, the Board accepts the Veteran's assertions of in-
service noise exposure as credible and consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154 (West 
2002).

Therefore, the February 2010 opinion is inadequate and 
another medical opinion is required, including the examiner 
stating whether or not the Veteran's current hearing loss 
disability is related to his exposure to acoustic trauma in 
service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).

Accordingly, the case is REMANDED for the following action:

1.	 It is strongly suggested that the RO 
include the claim 
for tinnitus in any subsequent 
audiological examination provided to the 
Veteran.

2.  Schedule the Veteran for a VA 
audiological evaluation to determine the 
etiology of the Veteran's bilateral 
hearing loss disability.  The examiner is 
to state whether it is at least as likely 
as not (50 percent chance or greater) that 
the Veteran's current hearing loss 
disability is related to his exposure to 
acoustic trauma in service and, if not, to 
explain why it is not.  

The claims file must be reviewed in 
conjunction with the examination.  The 
examiner should consider the in-service 
treatment for complaints of decreased 
hearing in the left ear in March 1969 
after one week prior being at the firing 
range; the upward shift in hearing 
threshold in the left ear from entry into 
service to discharge; the circumstances of 
the Veteran's service as a combat 
engineer; and the Veteran's credible 
statements regarding exposure to acoustic 
trauma in service.  

A complete rationale for all opinions must 
be provided.  

3.  Any additional development deemed 
necessary should be conducted.  If the 
benefit sought on appeal remains denied, 
issue the Veteran and his representative a 
supplemental statement of the case and 
allow a reasonable period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



